                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY KINDER,                               :
    Plaintiff,                                :
                                              :
       v.                                     :       No. 19-cv-2692
                                              :
READING POLICE OFFICER                        :
HECTOR MARINEZ , et al.,                      :
    Defendants.                               :


                                            ORDER

       AND NOW, this 2nd day of July, 2019, upon consideration of Plaintiff Anthony Kinder’s

Complaint (ECF No. 1), his Motion for Leave to Proceed In Forma Pauperis (ECF No. 4), his

certified prison account statement (ECF No. 5), and for the reasons set forth in the Memorandum

issued this date, IT IS ORDERED THAT:

       1.      The motion for leave to proceed in forma pauperis (ECF No. 4) is GRANTED

pursuant to 28 U.S.C. § 1915.

       2.      Anthony Kinder, #2013-4648, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court hereby

directs the Warden of Berks County Jail or other appropriate official to assess an initial filing fee

of 20% of the greater of: (a) the average monthly deposits to Kinder’s inmate account; or (b) the

average monthly balance in Kinder’s inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Kinder’s inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall forward


                                                  1
payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Kinder’s inmate account until the fees are paid. Each payment shall reference the docket number

for this case.

        3.       The Clerk of Court is directed to SEND a copy of this Order to the Warden of

Berks County Jail.

        4.       The Complaint is DEEMED filed.

        5.       The Complaint is DISMISSED with prejudice as to Defendant Reading Police

Department for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and the reasons

stated in the Court’s Memorandum.

        6.       All further proceedings against the remaining Defendant, Reading Police Officer

Hector Marinez, are STAYED pending resolution of Kinder’s related criminal case,

Commonwealth v. Kinder, Docket No. CP-06-CR-413-2019 (Berks Cty. Common Pleas),

including any available appellate proceedings.

        7.       Within thirty days of completion of Commonwealth v. Kinder, Docket No. CP-

06-CR-413-2019 (Berks Cty. Common Pleas), including any available appellate proceedings,

Kinder shall notify this Court that the state criminal proceedings have concluded so that the

above-captioned action may proceed.



                                              BY THE COURT:



                                              /s/ Joseph F. Leeson, Jr.__________________
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge




                                                 2
